1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5    MARCUS D. ECHOLS,                                   Case No. 3:18-cv-00130-MMD-WGC
6                                           Plaintiff,                   ORDER
7            v.
8    BRIAN E. WILLIAMS, et al.,
9                                       Defendants.
10
11          This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by

12   a former state prisoner. On April 17, 2019, the Court issued an order dismissing the

13   complaint with leave to amend and directed Plaintiff to file an amended complaint within

14   30 days. (ECF No. 10 at 7.) The 30-day period has now expired, and Plaintiff has not filed

15   an amended complaint or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

23   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

24   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

25   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

26   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

27   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

28   (affirming dismissal for lack of prosecution and failure to comply with local rules).
1           In determining whether to dismiss an action for lack of prosecution, failure to obey
2    a court order, or failure to comply with local rules, the court must consider several factors:
3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
8           Here, the Court finds that the first two factors, the public’s interest in expeditiously
9    resolving this litigation, and the Court’s interest in managing the docket, weigh in favor of
10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
13   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring
14   disposition of cases on their merits—is greatly outweighed by the factors in favor of
15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
16   the court’s order will result in dismissal satisfies the “consideration of alternatives”
17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
18   at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30 days
19   expressly stated: “It is further ordered that, if Plaintiff fails to file an amended complaint
20   curing the deficiencies outlined in this order, this action will be dismissed without
21   prejudice.” (ECF No. 10 at 8.) Thus, Plaintiff had adequate warning that dismissal would
22   result from his noncompliance with the Court’s order to file an amended complaint within
23   30 days.
24          It is therefore ordered that this action is dismissed without prejudice based on
25   Plaintiff’s failure to file an amended complaint in compliance with this Court’s April 17,
26   2019 order.
27          It is further ordered that the motion to proceed in forma pauperis (ECF No. 9) is
28   denied as moot.



                                                  -2-
1    The Clerk of Court is directed to enter judgment accordingly and close this case.
2    DATED THIS 24th day of May 2019.
3
4                                             MIRANDA M. DU
                                              UNITED STATES DISTRICT JUDGE
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                        -3-
